Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Reasons for Allowance
1.	Claims 1, 6-9, and 14-17 are allowed.  Claims 1, 9, and 17 are independent.

2.	The amended title filed 06/02/2022 has been accepted.

3.	The following is an examiner’s statement of reasons for allowance: 
	Claims 1, 9, and 17 each have been amended to include allowable subject matter of claim 5 or claim 13 and of the intervening claims.  Specifically, claims 1, 9, and 17 are allowable because Umemoto (JP 2019-009573A) does not disclose that the
relative positional information is measured based on an image formed by the image
former on a sheet with a width smaller than a region in which the first detection range
and the second detection range overlap each other.
	Claims 6-8 depend on claim 1.
	Claims 14-16 depend on claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	For publication purpose, claims 1, 6-9, and 14-17 will be renumbered as claims 1-9, respectively.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUKFAN LEE whose telephone number is (571)272-7407. The examiner can normally be reached M-F: 10 a.m. - 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUKFAN LEE/Primary Examiner, Art Unit 2674